DETAILED ACTION
1. Applicant's response, filed 30 December 2020 and 2 November 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
 
Claim Status
4. Claims 1-5, 7-10, 12, 14 and 18-21 are cancelled.
Claims 6, 11, 13 and 15-17 are currently pending and under examination herein.
Claims 6, 11, 13 and 15-17 are rejected.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 4 May 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6. Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly recited.
Claim 16 recites “wherein the lifestyle disease further comprises arrhythmia” in lines 1-2. However, claim 13, from which claim 15 depends recites that the lifestyle disease comprises atrial fibrillation. Wyndam (Tex Heart Inst J 2000, vol. 27, pgs. 257-67; newly cited) discloses that atrial fibrillation is the most common type sustained arrhythmia (abstract; pg. 258, col. 1, paras. 2-5). As such, diagnosing a patient with atrial fibrillation is also a diagnosis of arrhythmia since atrial fibrillation is a type of arrhythmia. Furthermore, arrhythmia is a broader term than atrial fibrillation and therefore the limitation of claim 16 broadens the scope of the claim rather than narrows it. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7. Claims 6, 13, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claim 13 recites evaluating a future risk of a lifestyle-related disease, which comprises atrial fibrillation, for a subject and classifying the subject into one of a plurality of lifestyle disease risk categories based on a relationship between the measured concentration value of the at least one amino acid or a converted value of the measured concentration value and one or more predetermined values, which define lifestyle disease risk categories of the plurality of lifestyle disease risk categories, wherein said evaluating and classifying is performed by a control unit that includes a result-obtaining unit that obtains an evaluation result on the future risk of the life-style related disease for the subject, the evaluation result is the result of evaluating the future risk of the lifestyle-related disease for the subject using the concentration value of the at least one amino acid of the subject.
Claim 6 recites that the converted values is an amino acid concentration standard score that is a value into which a concentration value of an amino acid is standardized, and the amino acid concentration standard score is used at the classifying step.
Claim 15 further limits the at least one amino acid to be selected from Thr and Arg and wherein said classifying comprises classifying the subject into one of a plurality of atrial fibrillation risk categories based on a relationship between the measured concentration value of the at least one amino acid or a converted value of the measured concentration value and one or more predetermined values, which define atrial fibrillation risk categories of the plurality of atrial fibrillation risk categories.
Claim 16 recites that that the lifestyle disease further comprises arrhythmia.
Claim 17 recites wherein the plurality of lifestyle disease risk categories comprises a treatment required category.
The limitations for classifying a lifestyle disease risk category based on a relationship between an amino acid concentration value or converted amino acid concentration value to one or more predetermined values equate to a step of comparing two data values that can be practically performed in the human mind. Therefore, these limitations fall under the “Mental processes” grouping of abstract ideas. While claim 13 recites performing the evaluating and classifying some aspects of the analysis with a control unit, which equates to a processor, that includes a result-obtaining unit, which equates to conventional computer receiving/transmission functions, there are no additional limitations that indicate that this control unit or result-obtaining unit require anything other than carrying out the recited mental process in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. In addition, the claims recite an association between a concentration of an amino acid in the blood of a subject, which is a level of a natural product in a biological sample, and a future risk of atrial Cleveland Clinic Foundation v. True Health Diagnostics, LLC (859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017)) that was identified by the courts has a law of nature. As such, claims 6, 13, and 15-17 recite an abstract idea and law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment, insignificant extrasolution activity or mere instructions to apply the recited judicial exception via a generic treatment. Claims 6 and 16 do not recite any elements in addition to the recited judicial exception. Specifically, the claims recite the following additional elements:
Claim 13 recites measuring a concentration value for at least one amino acid selected from His, Ile, Leu, Lys, Met, Phe, Thr, Trp, Val and Arg in a blood sample of the subject and wherein said evaluating and classifying is performed by a control unit that includes a result-obtaining unit that obtains an evaluation result on the future risk of the life-style related disease for the subject.
Claim 15 recites the measuring comprises measuring at least one amino acid selected from Thr and Arg.
Claim 17 recites wherein the method further comprises administering to the subject classified in the treatment required category a drug ameliorating a risk of the lifestyle disease.

There are no limitations that indicate that the claimed control unit or result-obtaining unit require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The steps of measuring the concentration values and obtaining the result from a result obtaining unit equate to mere steps of gathering data or receiving data that is utilized as input into the recited judicial exception and does not integrate the recited judicial exception. The step of administering to the subject classified in the treatment required category a drug ameliorating a risk of the lifestyle disease does not recite a “particular” treatment as there is no indication of the type of drug or treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable medication to the subject” that merely apply the exception in a generic way and do no integrate the recited exception into a practical application (see MPEP 2106.04(d)(2)). As such, claims 6, 13 and 15-17 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment, mere instructions to generically apply the judicial exception. Claims 6 and 16 do not recite any elements in addition to the recited judicial exception. The instant claims recite the following additional elements:
Claim 13 recites measuring a concentration value for at least one amino acid selected from His, Ile, Leu, Lys, Met, Phe, Thr, Trp, Val and Arg in a blood 
Claim 15 recites the measuring comprises measuring at least one amino acid selected from Thr and Arg.
Claim 17 recites wherein the method further comprises administering to the subject classified in the treatment required category a drug ameliorating a risk of the lifestyle disease.
As discussed above, there are no limitations that indicate that the claimed control unit or result-obtaining unit require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The limitations for measuring a concentration value for at least one amino acid in a blood sample of a subject equate to well-understood, routine and conventional additional elements because the courts have identified limitations for determining the level of a biomarker in blood by any means as well-understood, routine and conventional in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017). Regarding the limitation for administering a drug in claim 17, the instant specification indicates that this step is well-understood, routine and conventional. Specifically, pg. 38, para. 1 of the instant specification discloses that the drugs administered are drugs already known to be effective and determining the dosage using known techniques. Furthermore, this limitation for administering a drug equates to mere instructions to apply the judicial exception in a generic way because the treating step is so generically recited. MPEP 2106.05(f) discloses that mere instructions to apply the judicial exception cannot provide an inventive concept to the claims. The additional elements do not comprise an inventive concept Step 2B: No). As such, claims 6, 13 and 15-17 are not patent eligible.

	
Response to Arguments
8. Applicant's arguments filed 2 November 2020 have been fully considered but they are not persuasive. Applicant asserts that the amendments to the claims overcome the outstanding rejection because they include all of the elements of claim 11, which did not face rejection (pg. 4, para. 5 of Applicant’s remarks). This argument is not persuasive. The limitations of claim 11 only require a control unit that includes a result-obtaining unit that obtains an evaluation result that is the result of evaluating the future risk of a lifestyle-related disease. Under the broadest reasonable interpretation of this claim, the result-obtaining unit is only required to before the task of obtaining or accessing the result and does not require actually carrying out the step of evaluating the future risk within the metes and bounds of the claim. Rather, the limitations for the evaluating in claim 11 only further limit a previous process utilized to determine the result that is subsequently obtained from the result-obtaining unit. Because the claim does not recite performing the evaluation, the claim does not recite the judicial exception as part of the claimed invention. This is dissimilar from claims 6 13, and 15-17 that require performing the evaluation and classification as part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. The rejection of claims 11, 13-14, 17-19 and 21 under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2012/0239366 A1; 5 April 2017 IDS Document; previously cited) in view of Jansen (J. Nutrition 1962, vol. 76, pgs. 1-35; newly cited) is withdrawn in view of the claim amendments filed 2 November 2020.

10. The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2012/0239366 A1; 5 April 2017 IDS Document; previously cited) in view of Jansen (J. Nutrition 1962, vol. 76, pgs. 1-35; newly cited) as applied to claim 13 above, and further in view of Brauer et al. (Metabolomics 2011, vol. 7, pgs. 344-352; previously recited) is withdrawn in view of the claim amendments filed 2 November 2020.

11. Claims 11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2012/0239366 A1; 5 April 2017 IDS Document; previously cited) in view of Eby et al. (Medical Hypotheses 2006, vol. 67, pgs. 1200-1204; newly cited). This rejection is newly recited and necessitated by claim amendment.
. Kimura et al. further discloses that the amino acids measured include His, Ile, Leu, Lys, Met, Phe, Thr, Trp, Val and Arg (Fig. 50 and paras. [0424]-[0431]).
Regarding claims 13 and 15, Kimura et al. discloses a method of simulating the risk of future disease based on the blood concentration of amino acid levels in the individual by obtaining numerical values based on a correlation formula (paras. [0020], [0022]-[0025], [0048]-[0049], [0094], [0097]-[0113]). Kimura et al. discloses that the method includes measuring the concentration of amino acids including His, Ile, Leu, Lys, Met, Phe, Thr, Trp, Val and Arg in blood (Fig. 50 and paras. [0022], [0053]-[0060], [0424]-[0431], [0495], and [0566]). Kimura et al. discloses evaluating the obtained numerical value based on a predetermined threshold value to determine the presence the biological condition (para. [0024]). Kimura et al. also discloses that the indices can be utilized to classify the state of a disease condition into multiple levels (paras. [0389]-[0396]). Kimura et al. also discloses that the service process includes a client unit that receives and displays an evaluation result of simulating the risk of future disease based on the blood concentration of amino acid levels in the individual by obtaining numerical values based on a correlation formula (Figs. 2-3 and 12 and paras. [0020], [0022]-[0025], [0048]-[0049], [0094], [0097]-[0113], [0274], [0319]-[0324] and [0337]).
Concerning claim 17, Kimura et al. discloses that the method classifies the condition of disease treatment and are able to discriminate between subjects who will benefit from treatment and those who would fail to benefit from treatment (paras. [0023] and [0448]-[0449]). It would have been prima facie obvious to one of ordinary skill in the art to administer the selected treatment to the patient. 

Pertaining to claims 11, 13, and 16, Eby et al. discloses that cardiac arrhythmias, including atrial fibrillation, are associated with deficiencies of taurine and arginine (abstract; pg. 1202, col. 2, para. 2; pg. 1204, col. 1, para. 3).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Eby et al. discloses that cardiac arrhythmias, including atrial fibrillation, are associated with deficiencies of taurine and arginine (abstract; pg. 1202, col. 2, para. 2; pg. 1204, col. 1, para. 3). Therefore, one of ordinary skill in the art would have been motivated to utilize the correlation between arginine and atrial fibrillation taught by Eby et al. to expand the method of Kimura et al. to include diagnosis of risk of atrial fibrillation, which is a type of arrhythmia. Furthermore, one of ordinary skill in the art would predict that the method of Kimura et al. would be able to predict future risk of atrial fibrillation given the correlation taught by Eby et al. as both disclosures pertain to utilizing amino acid concentrations and the method of Kimura et al. is disclosed to be applicable to a variety of biological conditions. The invention is therefore prima facie obvious.

12. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2012/0239366 A1; 5 April 2017 IDS Document; previously cited) in view of Eby et al. (Medical Hypotheses 2006, vol. 67, pgs. 1200-1204; newly cited) as applied to claim 13 above, and further in view of Brauer et al. (Metabolomics 2011, vol. 7, pgs. 344-352; previously recited). This rejection is newly recited and necessitated by claim amendment.

Kimura et al. and Eby et al. are silent to the converted value is an amino acid concentration standard score that is a value into which a concentration value of an amino acid is standardized, and the amino acid concentration standard score is used at the evaluating step in claim 6. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Brauer et al.
Concerning claim 6, Brauer et al. teaches a method for quantitative analysis of metabolite profiles of amino acids in human blood that standardizes the measured values using an internal standard (abstract; pg. 346, col. 1, para. 3 to col. 2, para. 3).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Brauer et al. discloses that the standardized method for determining amino acid levels improves accuracy and data reproducibility (pg. 345, col. 1, para. 2). Therefore, one of ordinary skill in the art would have been motivated to utilize the standardized amino acid levels obtained by the method of Brauer et al. in the evaluation method by Kimura et al. and Eby et al. in order to improve accuracy and reproducibility.  Furthermore, one of ordinary skill in the art would predict that the combination would be predictable as both methods pertain to the measuring of amino acid levels in blood. The invention is therefore prima facie obvious.

Response to Arguments
13. Applicant’s arguments, see pg. 5, para. 2 of Applicant’s remarks, filed 2 November 2020, with respect to the rejections of claims 6, 11, 13-14, 17-19, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Eby et al. (Medical Hypotheses 2006, vol. 67, pgs. 1200-1204; newly cited).

Conclusion
14. No claims are allowed.

E-mail Communications Authorization
15. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/            Primary Examiner, Art Unit 1631